Citation Nr: 1637375	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a knee disability, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In July 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for low back and knee disabilities on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1996 rating decision that denied service connection for low back and knee disabilities was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2.  Evidence received since that prior denial relates to unestablished facts necessary to substantiate the claims for service connection for low back and knee disabilities.



CONCLUSIONS OF LAW


1.  The September 1996 rating decision that denied the claims of entitlement to service connection for low back and left knee disabilities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§  3.156(b), 20.1103 (2015).

2.  New and material evidence has been submitted, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been submitted, and the claim for service connection for a knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims seeking entitlement to service connection for low back and knee disabilities were previously denied in a September 1996 rating decision. 

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the September 1996 rating decision consisted of the Veteran's service treatment records, post service treatment records, a VA examination report and the Veteran's lay statements.  The claim was denied because the VA examination did not show current low back or knee disabilities that were related to an inservice cause.  

The evidence received since that time includes a statement dated in July 2014 from the Veteran's treating VA physician to the effect that the Veteran has current low back and right knee disabilities that are likely related to inservice injuries.

Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)

Given that the medical opinion evidence provides a nexus between a current disability and an inservice injury, such evidence relates to unestablished facts necessary to substantiate the claims, namely, service incurrence and a nexus to service.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007). 

Accordingly, as such evidence relates to unestablished facts necessary to substantiate the claims, it is new and material, and the claims for service connection for low back and knee disabilities are reopened. 


ORDER

The claim for service connection for a low back disability is reopened, and to this extent only the appeal is granted.

The claim for service connection for a knee disability is reopened, and to this extent only the appeal is granted.



REMAND

Additional development is necessary prior to adjudication of the reopened claims for service connection for low back and knee disabilities.  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran testified that he injured his low back and right knee during service.  Service treatment records note low back strain in August 1994.  The Veteran also contends that a current knee disability may be secondary to his service connected pes planus.  

A VA examiner in December 2013 stated that the Veteran's current diagnosis of degenerative disc disease of the lumbar spine, diagnosed by MRI in July 2009, was not related to the Veteran's "single episode of back strain" during service.  This mischaracterizes the Veteran's contention which is that he suffered a significant back injury during service that was not properly diagnosed until the MRI years later.

The VA examiner opined that the Veteran's current patellar tendonitis was not proximately due to or the result of his service connected pes planus; the examiner did not provide an opinion on whether the current knee disability was related to the Veteran's claimed inservice knee injury.

Such failures render the examiner's opinions inadequate.  See Barr, 21 Vet. App. at 311-12.

As noted above, the record includes a July 2014 statement from the Veteran's treating VA physician to the effect that the Veteran has current low back and right knee disabilities that are likely related to inservice injuries.  On remand, the examiner must comment on this opinion.

The Veteran testified to ongoing treatment at the Oakland VA outpatient clinic.  Complete treatment records should be associated with the electronic claims file.
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records.

2.  Schedule an examination of the Veteran to determine the nature and etiology of his low back and knee disabilities.  The electronic claim file and a copy of this remand must be provided to the examiner.  All clinically indicated tests and studies should be conducted. 

The examiner must provide a diagnosis for each low back and knee disability found.  He/she must then indicate whether it is at least as likely as not (probability of 50 percent or greater) that each disorder had its onset in service or is etiologically related to the Veteran's period of active service, including his service-connected pes planus. 

The examiner must comment on the significance of the inservice back and right knee injuries reported by the Veteran, the notation of low back strain in service, and the July 2014 statement from Dr. Malloy.  

The examiner must also set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of back and knee symptoms since his period of military service. 

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

The AOJ must ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

3.  Then, readjudicate the claims.  If either benefit remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


